Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davide et al. (JP2015162901A).
 	Regarding claim 1, Davide discloses a vehicular display system that is mounted on a vehicle to show an image of a surrounding area of the vehicle, the vehicular display system comprising: an imaging unit that captures the image of the surrounding area of the vehicle (115); an image processing unit (402) that converts the image captured by the imaging unit into a view image that is an image of the area seen from a predetermined virtual viewpoint in a cabin (Fig. 1b, 1c); and a display unit (101) that shows the view image generated by the image processing unit, wherein the image processing unit is configured to generate, as the view image, a first view image (Fig. 3a-1) acquired when a first direction is seen from the virtual viewpoint and a second view image (Figs. 3a-2 and 3a-3) acquired when a second direction differing from the first direction is seen from the virtual viewpoint, the image processing unit is configured to set the virtual viewpoint to a position that corresponds to a driver's head (301) in a longitudinal direction and a vertical direction of the vehicle (note Fig. 1b), and the image processing unit is configured to set an angle of view of each of the first view image and the second view image based on the virtual viewpoint, the angle of view including a horizontal angle of view that corresponds to a stable visual field during gazing (Fig. 3a-2 and Fig. 3a-3).
Regarding claim 20, in addition to rejection to claim 1, Davide further shows a vehicular display system that is mounted on a vehicle to show an image of a surrounding area of the vehicle, the vehicular display system comprising: an imaging unit that captures the image of the surrounding area of the vehicle; an image processing unit that converts the image captured by the imaging unit into a view image that is an image of the area seen from a predetermined virtual viewpoint in a cabin; and a display unit that shows the view image generated by the image processing unit, wherein the image processing unit is configured to generate, as the view image, a first view image acquired when a first direction is seen from the virtual viewpoint and a second view image acquired when a second direction differing from the first direction is seen from the virtual viewpoint, the image processing unit is configured to generate a vehicle icon (note Fig. 2a and 2c, elements 203 and 204) that is superimposed on the view image and shows a plurality of components of the vehicle in a transmissive state as the plurality of components appear when an area of the vehicle corresponding to the view image is seen from the virtual viewpoint, and each of the first view image and the second view image is shown at a horizontal angle of view that corresponds to a stable visual field during gazing.

	The following is an excerpt from the translation for applicant’s convenience:
Depending on the driver's head (or eye) swing and the vehicle's camera, the system can change the display in a number of ways. For example, but not limited to, a fixed camera may be used so that changes based on the driver's head movement (circular movement or lateral movement) are minimal to little. In general, the system may not change the display to reflect such minimal driver movement unless the head or eye swing exceeds a threshold. If some degree of head rotation is allowed, the camera 427 may be placed on a pan assembly that allows the camera 427 to rotate horizontally. If some head movement (left and right) is allowed, the camera 427 is placed on a robotic inline slide mechanism controlled by the system to reflect the movement of the driver's head. Horizontal movement may be possible. A combination of slide and pan tilt assembly is used to move the camera 427 where some degree of head freedom (such as left and right rotation and up and down rotation) and head movement is desired. obtain. For example, but not limited to, panning of camera 427 may be tied to “shaking his head”, i.e., the left / right movement of the driver's head, while the tilt of the camera is “ Shake vertically ", i.e., respond to the driver's head up / down movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davide et al. (JP2015162901A).
 	Regarding claim 2, Davide does not specify that the horizontal angle of view of each of the first view image and the second view image is approximately 90 degrees.  However, according to an excerpt from the translation, the viewing angle can be modified:
The 3D application 412 may also be based on any number of other factors, including detecting the calculated driving environment, events, user preference settings, or driver gaze or viewing angle as well. The output can be modified. The 3D application 412 may detect the driver's line of sight or viewing angle using one or more sensors 426.
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the viewing angle at 90 degrees.  It would have been a matter of obvious design choice.
	Regarding claim 3, Davide does not disclose that a perpendicular angle of view of each of the first view image and the second view image is equal to or larger than 40 degrees and equal to or smaller than 70 degrees.  However, according to Fig. 1b, the vertical viewing angle of the driver is limited to certain range, which is fell in between 0 degree to 90 degree.  Therefore, it would have been obvious to selected the vertical viewing angle in between 40 degree and 70 degree.  It would have been a matter of obvious design choice.
	Regarding claim 19, see same reasonings for rejections to claims 2 and 3.


Claim(s) 4, 5, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davide et al. (JP2015162901A) in view of Jingu (2022/0078390).
Regarding claim 4, Davide does not disclose that the image processing unit generates, as the second view image, an image acquired when an area in front of the vehicle is seen from the virtual viewpoint, except, as the first view image, an image acquired when an area behind the vehicle is seen from the virtual viewpoint.  
Jingu, from the similar field of endeavor, teaches the rearview camera (20b).  By using the rearview camera, the driver can see the rear of the vehicle conveniently and the safety of operating of the vehicle can also be increased.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jingu into Davide so that the rearview of the vehicle could be provided to the driver for operating the vehicle safely.  
Regarding claim 5, in addition of above, Jingu discloses that the imaging unit includes a rear camera that captures an image of the area behind the vehicle; a front camera that captures an image of the area in front of the vehicle; a left camera that captures an image of an area on a left side of the vehicle; and a right camera that captures an image of an area on a right side of the vehicle, and the image processing unit generates the first view image based on the images captured by the rear camera, the left camera, and the right camera and generates the second view image based on the images captured by the front camera, the left camera, and the right camera (note Figs. 1-4).
Regarding claims 7 and 9, see rejection to claim 4.
Regarding claims 13 and 15, see rejection to claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422